DETAILED CORRESPONDENCE
This office action is in response to applicant’s filing dated November 11, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1, 2, 4-13, 16, and 17 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed November 11, 2021.  Acknowledgement is made of Applicant's amendment of claim(s) 1, 2, and 4-13; cancelation of claim(s) 3, 14, and 15; and addition of new claim(s) 16 and 17. 
Applicants elected without a personal care composition comprising taurine, arginine, and glycine, and an additional agent, wherein the additional agent is hyaluronic acid in the reply filed on May 19, 2021.  The requirement is still deemed proper.  
Claims 1, 2, 4-13, 16, and 17 are presently under examination as they relate to the elected species: a personal care composition comprising taurine, arginine, and glycine, and hyaluronic acid.

Priority
The present application is a divisional of US Application No. 16/066,896 filed on June 28, 2018, which is a 371 of PCT/US2015/068279 filed on December 31, 2015.  The effective filing date of the instant application is December 31, 2015. 

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.


Modified Objections and/or Rejections
Modifications Necessitated by Claim Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waldmann-Laue et al (WO 2013/092080 A1, machine translation obtained from Espacenet, https://worldwide.espacenet.com/, cited in the IDS filed May 19, 2020).
Regarding claim 1, Waldmann-Laue teaches one problem of today's commonly used oil-in-water emulsions (O / W emulsions) for cosmetic or pharmaceutical applications is that they may cause skin irritation, redness and / or too dry skin due to the short chain emulsifiers or surfactants contained therein; surprisingly, an active ingredient combination for the cleansing of skin and hair has now been found, which increases the moisture balance of dry skin in a unique manner even with a single topical application for up to 72 hours, without the cleaning performance being lost when used in cleansing compositions (page 2, 2nd and 3rd paragraph).  Waldmann-Laue further teaches agents for cleaning and in particular for the care of skin contained in a cosmetic carrier comprising at least one amino acid in a total amount of 0.01 to 10.0 wt% (page 2, 3rd paragraph); the third essential ingredient of the active ingredient combination according to the invention is an amino acid (page 3, 2nd paragraph); arginine, glutamine, glycine, histidine, lysine, proline, serine, betaine, carnitine, taurine and mixtures thereof are very particularly preferably used (page 3, 5th paragraph); mixtures of arginine and taurine are most preferred (page 3, last paragraph).  When a mixture of three amino acids is used, these are each used in equal parts by weight (page 4, 2nd paragraph).  One of ordinary 
Thus, the method of claims 1 and 17 is anticipated by teachings of Waldmann-Laue.

Response to Arguments
Applicant argues:
None of Waldman-Laue’s disclosure put forth any direction to specifically combine taurine, arginine and glycine in a personal care composition.  The general disclosure provided by Waldmann-Laue et al. is insufficient to render the claims anticipated according to U.S. law. An Examiner should not pick and choose various teachings from a cited reference in furthering an anticipation rejection.  The reference must 'clearly and unequivocally disclose the claimed [invention] or direct those skilled in the art to the [invention] without any need for picking, choosing, and combining various disclosures not directly related to each other by the teachings of the cited reference.'  The mere listing of possibilities where one has to choose variables from a laundry list to arrive at the claimed invention is simply not sufficient as various judicial bodies have made clear for many years. Waldmann-Laue et al. does not arrange the elements of the 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, Waldmann-Laue further teaches the third essential ingredient of the active ingredient combination according to the invention is an amino acid (page 3, 2nd paragraph); arginine, glutamine, glycine, histidine, lysine, proline, serine, betaine, carnitine, taurine and mixtures thereof are very particularly preferably used (page 3, 5th paragraph); and mixtures of arginine and taurine are most preferred (page 3, last paragraph).  Arginine, glycine and taurine are 3 of 10 explicitly named amino acids that are taught as particularly preferred.  
MPEP 2131.02 states:
A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962)). 
	In the instant case, the skilled artisan could at once envisage a combination comprising arginine, glycine, and taurine from the disclosure.  Thus, the teachings of Waldmann-Laue anticipate the method of the instant claims.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-10, 12, 16, and 17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldmann-Laue et al (WO 2013/092080 A1, machine translation obtained from Espacenet, https://worldwide.espacenet.com/, cited in the IDS filed May 19, 2020).
Regarding claims 1 and 17, Waldmann-Laue teaches one problem of today's commonly used oil-in-water emulsions (O / W emulsions) for cosmetic or pharmaceutical applications is that they may cause skin irritation, redness and / or too dry skin due to the short chain emulsifiers or surfactants contained therein; surprisingly, an active ingredient combination for the cleansing of skin and hair has now been found, which increases the moisture balance of dry skin in a unique manner even with a single topical application for up to 72 hours, without the cleaning performance being lost when used in cleansing compositions (page 2, 2nd and 3rd rd paragraph); the third essential ingredient of the active ingredient combination according to the invention is an amino acid (page 3, 2nd paragraph); arginine, glutamine, glycine, histidine, lysine, proline, serine, betaine, carnitine, taurine and mixtures thereof are very particularly preferably used (page 3, 5th paragraph); mixtures of arginine and taurine are most preferred (page 3, last paragraph).  When a mixture of three amino acids is used, these are each used in equal parts by weight (page 4, 2nd paragraph).  One of ordinary skill in the art would immediately envisage a combination comprising the most preferred arginine and taurine further comprising a glycine to form a 3 amino acid mixture since glycine is clearly enumerated from a list of 8 amino acids.  Moreover, the amino acid mixture is the third essential ingredient of the active ingredient mixture, thus the combination taught by Waldmann-Laue contains additional agents.  Thus, Waldmann-Laue teaches a method of reducing skin irritation comprising applying a personal care composition comprising amino acids comprising taurine, arginine, and glycine and additional agents wherein skin irritation is caused by other topical compositions.

Regarding claim 2, Waldmann-Laue preferred optional ingredients of the cosmetic compositions can be defined by their function (page 19, 1st paragraph); preferred ingredients include a film former; these are capable of producing a protective, stabilizing film on surfaces, preferably skin; this film preferably has a moisture-storing effect; preferred moisture-storing film formers hyaluronic acid (page 23, last paragraph-page 24, 1st paragraph).  


Regarding claims 4-9, Waldmann-Laue does not explicitly teach the claimed ratios of taurine:arginine:glycine.  However, Waldmann-Laue does teach the compositions according to the invention contain the amino acids as described above in a total amount, based on the total agent, in an amount of from 0.01 to 10.0% by weight, particularly preferably from 0.05 to 7.0% by weight, most preferably from 0, 1 to 5.0 wt -%; if mixtures of at least two amino acids are used, then the same amounts apply as previously mentioned; in the case of mixtures, the individual amino acids are used in a ratio of 5: 1 to 1: 5; the ratio is based on the weight ratio of the amino acids; when a mixture of three amino acids is used, these are each used in equal parts by weight (page 4, 2nd paragraph).  It would have been prima facie obvious to one of ordinary skill in the art to utilize the ratios of amino acids taught by Waldmann-Laue as a starting point for optimizing the amount and ratios taurine, arginine, and glycine utilized to reduce skin irritation since Waldmann-Laue teaches taurine, arginine, and glycine are amino acids useful for reducing skin irritation and because dosage and ratios are result-effective variables, i.e. a variable that achieves a recognized result.  Therefore, the determination of the optimum or workable amounts and ratios would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Taken together, all this would result in the practice of the method of claims 4-9 with a reasonable expectation of success.

Regarding claims 10, 12, and 16, Waldmann-Laue does not explicitly teach the claimed amount of taurine, arginine, and glycine present in the composition.  However, Waldmann-Laue does teach the compositions according to the invention contain the amino acids as described above in a total amount, based on the total agent, in an amount of from 0.01 to 10.0% by weight, particularly preferably from 0.05 to 7.0% by weight, most preferably from 0, 1 to 5.0 wt -%.  MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Taken together, all this would result in the practice of the method of claims 10, 12 and 16 with a reasonable expectation of success.



Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldmann-Laue et al (WO 2013/092080 A1, machine translation obtained from Espacenet, https://worldwide.espacenet.com/, cited in the IDS filed May 19, 2020) as applied to claims  1, 2, 4-10, 12, 16, and 17 above, and further in view of Sartingen et al (US 2013/0217748 A1, cited in the IDS filed May 19, 2020).
Regarding claim 11, Waldmann-Laue teaches all the limitations of claim 13 (see above 102 and 103 rejections), except Waldmann-Laue does not explicitly teach the claimed amount of taurine in combination with arginine and glycine.  
However, Waldmann-Laue does teach the compositions according to the invention contain the amino acids as described above in a total amount, based on the total agent, in an amount of from 0.01 to 10.0% by weight, particularly preferably from 0.05 to 7.0% by weight, most preferably from 0, 1 to 5.0 wt -%.
Moreover, Sartingen teaches a cosmetic cleaning agent (abstract); the cleaning agents exhibit outstanding properties when used on the skin [0230]; they clean the skin in a particularly gentle manner, they are highly compatible and moisturize the skin during and after the cleaning [0231]; the cosmetic cleaning agent comprises 0.001 to 10 wt%, based on the total weight of the cleaning agent, of at least one active principle that positively influences the skin moisture and/or the natural acid-protective sheath of the skin including amino acids (claim 10); wherein the composition comprises at least two active principles including glycine, taurine, and L-arginine (claim 12).  
It would have been prima facie obvious to one of ordinary skill in the art to utilize the amounts of amino acids taught by Waldmann-Laue and Sartingen as a starting point for  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Taken together, all this would result in the practice of the method of claim 11 with a reasonable expectation of success.


Regarding claim 13, Waldmann-Laue teaches all the limitations of claim 13 (see above 102 and 103 rejections) except wherein the arginine is L-arginine.
However, Sartingen teaches a cosmetic cleaning agent (abstract); the cleaning agents exhibit outstanding properties when used on the skin [0230]; they clean the skin in a 
As such, since Waldmann-Laue teaches a method of reducing skin irritation comprising applying a personal care composition comprising amino acids comprising taurine, arginine, and glycine, and hyaluronic acid, wherein skin irritation is caused by other topical compositions, and since Sartingen teaches a cosmetic cleaning agent which cleans the skin in a particularly gentle manner and moisturizes the skin during and after the cleaning comprising at least two active principles including glycine, taurine, and L-arginine, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize L-arginine as the arginine in the method of reducing skin irritation comprising applying a personal care composition comprising amino acids comprising taurine, arginine, and glycine, and hyaluronic acid with an expectation of success, since the prior art establishes that L-arginine is useful as an active principle amino acid that positively influences the skin moisture and/or the natural acid-protective sheath of the skin.
Taken together, all this would result in the practice of the method of claim 13 with a reasonable expectation of success.
Response to Arguments
Applicant argues:
The Office has not established where in Waldmann-Laue et al. is disclosed "A method for reducing skin irritation and/or inflammation, and/or improving barrier repair function of the skin, wherein the method comprises applying an effective amount of a personal care composition ... wherein the personal care composition comprises taurine, arginine and glycine." Accordingly, Waldmann-Laue et al. cannot render the claimed invention obvious.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  In the instant case, as set forth above, Waldmann-Laue further teaches the third essential ingredient of the active ingredient combination according to the invention is an amino acid (page 3, 2nd paragraph); arginine, glutamine, glycine, histidine, lysine, proline, serine, betaine, carnitine, taurine and mixtures thereof are very particularly preferably used (page 3, 5th paragraph); and mixtures of arginine and taurine are most preferred (page 3, last paragraph).  Arginine, glycine and taurine are 3 of 10 explicitly named amino acids that are taught as particularly preferred.   One of ordinary skill in the art can easily envisage a 


Applicant argues:
The Office further alleges that Waldmann-Laue et al. teaches, "When a mixture of three amino acids is used, these are each used in equal parts by weight."  Claims 4 to 9 of the present invention indicate preferred ratios of 2:1:1 taurine:arginine:glycine; 6:3:1 taurine:arginine:glycine; 6:3.5:0.5 taurine:arginine:glycine; 6.5:3:0.5 taurine:arginine:glycine; 6.5:3.4:0.1 taurine:arginine:glycine; and 6.9:3:0.1 taurine:arginine:glycine, respectively. Waldmann-Laue et al. provides no teaching, suggestion, or motivation to include glycine specifically as part of a mixture of three amino acids. Further, Waldmann-Laue et al. provides no teaching, suggestion, or motivation to adjust the ratios of three amino acids, which would include glycine, away from equal amounts to those of the claimed invention. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, it would have been prima facie obvious to one of ordinary skill in the art to utilize the ratios of amino acids taught by Waldmann-Laue as a starting point for optimizing the amount and ratios taurine, arginine, and glycine utilized to reduce skin irritation since Waldmann-Laue teaches taurine, arginine, and glycine are amino acids useful for reducing  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").


Applicant argues:
Sartingen lists ten possible "active principles" in claim 12. A person skilled in the art would not only have to utilize three of those ten components (out of a range of between two and ten), there is no teaching, suggestion, or motivation in Sartingen to select the specific amino acids taurine, L-arginine, and glycine. In fact, in the five formulation examples provided in Sartingen, not one included more than one of these three. Therefore, the person skilled in the art would have to undertake undue experimentation to arrive at the claimed formulation.  

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As set forth above, Waldmann-Laue teaches a method of reducing skin irritation comprising applying a personal care composition comprising amino acids comprising taurine, arginine, and glycine and additional agents wherein skin irritation is caused by other topical compositions.  Waldmann-Laue further teaches the compositions according to the invention contain the amino acids as described above in a total amount, based on the total agent, in an amount of from 0.01 to 10.0% by weight, particularly preferably from 0.05 to 7.0% by weight, most preferably from 0, 1 to 5.0 wt -%.  As set forth above, Sartingen teaches a cosmetic cleaning agent comprises 0.001 to 10 wt%, based on the total weight of the cleaning agent, of at least one active principle that positively influences the skin moisture and/or the natural acid-protective sheath of the skin including amino acids (claim 10); wherein the composition comprises at least two active principles including glycine, taurine, and L-arginine (claim 12).  As set forth above, It would have been prima facie obvious to one of ordinary skill in the art to utilize the amounts of amino acids taught by Waldmann-Laue and Sartingen as a starting point for optimizing the amount and ratios taurine, arginine, and glycine utilized to reduce skin irritation since Waldmann-Laue teaches taurine, arginine, and glycine are amino acids useful for reducing skin irritation; since Sartingen teaches amino acids including taurine, arginine, and glycine are useful as an active principle amino acids that positively influences the skin moisture and/or the natural acid- In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").  Moreover, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  As noted in the response, arginine, glycine, and taurine are 3 of 10 explicitly named active principles exemplified in the claims.  One of ordinary skill in the art can easily envisage a combination of amino acids comprising L-arginine, glycine, and taurine in view of the teachings of Sartingen, resulting in a composition of the instant claims for use in a method of reducing skin irritation.


Applicant argues:
It is improper, in determining whether a person of ordinary skill would have been led to this combination of references, simply to "[use] that which the inventor taught against its teacher."  Using an applicant's disclosure as a blueprint to reconstruct the claimed invention from isolated pieces of the prior art contravenes the statutory mandate of § 103 which requires judging obviousness at the point in time when the invention was made (or, for applications governed by the post-AIA  version of Section 103, just before the filing date).  It would not have been obvious to one skilled in the art to select taurine, arginine, and glycine combined as lead compounds based on Waldmann-Laue et al. and Sartingen, because neither reference teaches the use of those three specific amino acids combined. Further, glycine is eliminated from laundry lists of amino acids cited within Waldmann-Laue et al. as the list is whittled down to the most preferable compositions. Sartingen provides examples only of each amino acid included individually in formulation.  Even if Waldmann-Laue et al. and Sartingen motivated a person skilled in the art to select these three specific amino acids as the lead compound, which they have not, these references do not supply the skilled practitioner with the motivation to modify the ratios of the lead compounds from even amounts by weight taught by Waldmann-Laue et al. to arrive at the ratios of claimed invention. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Applicants may also argue that the combination of two or more references is “hindsight” because “express” motivation to combine the references is lacking. However, there is no requirement that an “express, written motivation to combine must appear in prior art references before a finding of obviousness.” See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). See MPEP § 2141 and § 2143 for guidance regarding establishment of a prima facie case of obviousness.”  In the instant case, the obviousness rejection is based on the combined teachings of Waldmann-Laue and Sartingen, which establish that a personal care composition comprising amino acids comprising taurine, arginine, and glycine is useful in a method of reducing skin irritation and that these agents are known to be used in personal care compositions in amounts that render the instantly claimed amounts obvious.  Therefore, the instant obviousness rejection is based on teachings known in the art at the time of the instant invention and not solely on the applicant's disclosure.


Applicant argues:
Even if a prima facie case of obviousness had been established, Applicant's demonstration of improved results is sufficient to rebut the same.  Evidence of unobvious or unexpected advantageous properties, such as superiority in a property the claimed compound prima facie obviousness.  Here, the data in the specification clearly "demonstrate that taurine in combination with arginine and glycine synergistically improves barrier repair function and also synergistically reduces the skin irritation and inflammation." [Paragraph [0065]], which is enough to rebut prima facie obviousness.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
MPEP 716.02 states:
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  In the instant case, in a review of the specification, data showing the effect of L-arginine or glycine alone was not identified.  Thus, it is unclear if the data supports an unexpected result or merely an additive effect.  
Moreover, MPEP 716.02(c) states:
"Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  In the instant case, Waldman-Laue teaches a personal care composition, wherein the third essential ingredient is an amino acid, including arginine, glycine and taurine; and that the composition is useful for reduces the skin irritation and inflammation.  

Conclusion
Claims 1, 2, 4-13, 16, and 17 are rejected.
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RR/             Examiner, Art Unit 1628                                                                                                                                                                                           
/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628